181 F.2d 766
MARTIN JESSEE MOTORS, Inc.v.READING CO.
No. 10135.
United States Court of Appeals Third Circuit.
Argued April 4, 1950.
Decided May 1, 1950.

J. E. Marks, Lexington, Ky., Louis Levitt, Philadelphia, Pa., for appellant.
Thomas Raeburn White, Philadelphia, Pa., W. Wilson White, White, Williams & Scott, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
We have carefully considered the points raised by the appellant in its brief and oral argument. The appellant was victimized by an apparent fraud but the Reading Company had no part therein and should not be compelled to shoulder the blame. The loss must lie on the appellant where it has fallen. The appellant bases its claim upon Section 22 of the Bill of Lading Act, as amended, 49 U.S.C.A. § 102. It can prevail under that Act only by proving its title to specific property. It has not done so and therefore the decision of the court below is correct.


2
Accordingly we will affirm the judgment upon the able opinion of Judge Follmer, D.C., 87 F.Supp. 318.